Citation Nr: 1628216	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-31 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a thoracolumbar back disability. 

2.  Entitlement to service connection for a thoracolumbar back disability.  

3.  Entitlement to an initial disability rating greater than 10 percent for generalized anxiety disorder. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus. 

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral pes planus.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability. 

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depressive disorder.     

(The issue of entitlement to waiver of recovery of an overpayment debt of nonservice-connected pension benefits in the amount of $ 4,593.00 will be addressed in a separate decision under a different docket number issued simultaneously herewith.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1972 to February 1976, and he received decorations including the National Defense Service Medal, the Air Force Medal 900-3, and the Air Force Good Conduct Medal.  

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2015, the Board remanded the case to afford the Veteran a hearing before the Board regarding the issues pertaining to anxiety disorder and a thoracolumbar back disability. 

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed, including a copy of the transcript of the March 2016 Board hearing presided over by the undersigned Veterans Law Judge.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the records indicates that the Veteran has been unemployed during the appeal period, and the medical evidence tends to indicate that the Veteran's psychiatric disorder at least in part precludes his ability to work.  See July 2010 VA psychiatric examination.  Thus, TDIU has been reasonably raised by the record and is before the Board at this time.  

The matters pertaining to service connection for arthritis of neck and hands were raised in a May 1992 VA Form 21-526, but have not been addressed by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these matters and refers them to the AOJ for appropriate action.  

The issues of entitlement to an initial disability rating greater than 10 percent for generalized anxiety disorder; entitlement to a TDIU; and, whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for tinnitus, bilateral pes planus, a bilateral knee disability, and depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 1976 Board decision, the Board denied a claim for service connection for thoracolumbar scoliosis based on the determination that the Veteran's thoracolumbar scoliosis is a congenital or developmental defect and is therefore not a disability for which service connection can be granted.  

2.  The Veteran did not submit an application for review on appeal of the October 1976 Board decision, and there was no evidence in the form of service department records that were secured within one year of issuance of the decision that was new and material to the claim for service connection for a thoracolumbar back disability.

3.  In an April 1981 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a thoracolumbar back disability. 

4.  The Veteran did not submit a notice of disagreement with the April 1981 rating decision, and there was no evidence or information received within one year of issuance of the decision that was new and material to the claim for service connection for a thoracolumbar back disability.

5.  In a March 1993 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a thoracolumbar back disability. 

6.  The Veteran did not submit a notice of disagreement with the March 1993 rating decision, and there was no evidence or information received within one year of issuance of the decision that was new and material to the claim for service connection for a thoracolumbar back disability.

7.  In an October 1999 Board decision, the Board determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a thoracolumbar back disability.

8.  The Veteran did not appeal the October 1999 Board decision to the United States Court of Appeals for Veterans Claims (Court) and did not file a request for reconsideration of the October 1999 Board decision.  

9.  The additional evidence received since the October 1999 Board decision is new and raises a reasonable possibility of substantiating the claim for service connection for a thoracolumbar back disability.

10.  The competent and probative evidence shows that the Veteran's current thoracolumbar spine scoliosis is capable of deterioration and is therefore considered a developmental disease for VA purposes; the thoracolumbar spine scoliosis manifested in service and is etiologically related to service; and, the current thoracolumbar degenerative changes are proximately due to the thoracolumbar spine scoliosis.  


CONCLUSIONS OF LAW

1.  The October 1976 Board decision, which denied the claim for service connection for thoracolumbar scoliosis, is final.  38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1976).

2.  The April 1981 rating decision, which denied reopening of the previously denied claim for service connection for a thoracolumbar back disability, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

3.  The March 1993 rating decision, which denied reopening of the previously denied claim for service connection for a thoracolumbar back disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

4.  The October 1999 Board decision, which denied reopening of the previously denied claim for service connection for a thoracolumbar back disability, is final.  38 U.S.C.A. § 7104(b) (West 1997); 38 C.F.R. § 20.1100 (1999).

5.  A thoracolumbar back disability, to include scoliosis, was incurred in service, and the criteria for entitlement service connection for degenerative changes as secondary to thoracolumbar spine scoliosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening the previously denied claim for service connection for a thoracolumbar back disability and granting the claim on the merits, there is no prejudice to the Veteran for the Board to proceed with adjudicating the issue of service connection on the merits and discussion concerning compliance with the duties to notify and assist regarding these matters is not necessary.  

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In an October 1976 Board decision, the Board denied a claim for service connection for thoracolumbar scoliosis based on the determination that the Veteran's thoracolumbar scoliosis is a congenital or developmental defect and is therefore not a disability for which service connection can be granted.  Specifically, the October 1976 Board decision found that the Veteran's thoracolumbar scoliosis was congenital or development defect and idiopathic in nature and therefore not etiologically related to the Veteran's reported in-service back injury.  The Veteran did not submit an application for review on appeal of the October 1976 Board decision, and there was no evidence in the form of service department records that were secured within one year of issuance of the decision that was new and material to the claim for service connection for a thoracolumbar back disability.  Therefore, the Board decision became final based on the evidence of record at the time.  38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1976).

The Board acknowledges that the in the July 1997 VA examination, the Veteran stated that he was denied benefits and he appealed but he never received a decision in his appeal.  In order words, the Veteran reported that he did not receive notice as to the Board's October 1976 decision regarding the issue of entitlement to service connection for a thoracolumbar back disability.  However, on review, the Board notes that a copy of the October 1976 decision and notice of the Veteran's appellate rights were mailed to the Veteran's address of record at that time.  Therefore, the October 1976 Board decision's finality is not vitiated due to the alleged lack of notice of the decision. 

In an April 1981 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a thoracolumbar back disability.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the April 1981 decision.  Furthermore, there was no evidence or information received within one year of issuance the decision that was new and material to the claim for service connection for a thoracolumbar back disability, nor did the Veteran indicate to VA that there were outstanding relevant records within one year of issuance of the decision that VA did not attempt to obtain.  Therefore, the April 1981 rating decision became final based on the evidence of record at the time.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

In a March 1993 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a thoracolumbar back disability.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the March 1993 decision.  Furthermore, there was no evidence or information received within one year of issuance the decision that was new and material to the claim for service connection for a thoracolumbar back disability, nor did the Veteran indicate to VA that there were outstanding relevant records within one year of issuance of the decision that VA did not attempt to obtain.  Therefore, the March 1993 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

In an October 1999 Board decision, the Board determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a thoracolumbar back disability.  After the Veteran was notified of the adverse decision, the Veteran did not appeal the October 1999 Board decision to the Court, file a request for reconsideration of the October 1999 Board decision, or otherwise contest the Board decision by available means.  Therefore, the October 1999 Board decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

At the time of the October 1999 Board decision pertaining to a thoracolumbar back disability, the evidence of record included the Veteran's service treatment records, the post-service private treatment records, and lay statements, including the Veteran's reports of an in-service back injury and diagnoses of thoracolumbar degenerative joint disease and scoliosis.  

The additional evidence presented since the October 1999 Board decision includes a 
July 2010 VA medical opinion, in which the VA examiner stated that the Veteran's currently diagnosed degenerative changes of the thoracolumbar spine are a natural progression of the Veteran's scoliosis.  The credibility of this medical opinion is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because competent evidence indicating that the Veteran's thoracolumbar spine scoliosis is capable of deterioration and therefore may be considered a disease for service connection purposes is pertinent evidence that was absent at the time of the October 1999 Board decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the July 2010 VA medical opinion is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for a thoracolumbar back disability.  The merits of this issue is addressed below. 

Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, a veteran is presumed to be in sound condition except for conditions noted when examined and accepted for service.  If there is no condition noted on the entrance examination and the disability is found to have manifested in service, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 304(b); Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  However, the presumption of soundness does not apply to cases involving congenital or developmental defects.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (July 18, 1990).

Generally, service connection may not be granted for congenital or developmental defects, as these are not considered a disease or injury for the purpose of determining service connection.  See id.  On the other hand, service connection may be granted for a congenital or developmental disease, where the disease first manifested during service, or where it preexisted service but was worsened beyond the natural progression as a result of service.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

First, during the appeal period, the Veteran has been diagnosed with thoracolumbar spine scoliosis and degenerative changes, as shown in the July 2010 VA examination.  Thus, the current disability is shown. 

Second, the Veteran's service treatment records show that the Veteran's spine was noted as normal on physical examination on entry into service in December 1971.   Therefore, the Veteran's spine is presumed sound on entry into service.  As discussed in the October 1976 Board decision, the Veteran's service treatment records show that in June 1973, the Veteran reported thoracolumbar back pain persisting for six months.  The October 1973 in-service x-rays and August 1973 orthopedic evaluation showed thoracolumbar scoliosis.  An October 1973 in-service evaluation resulted in an opinion that the Veteran's scoliosis was likely idiopathic.  

Third, the competent and probative evidence shows that the Veteran's thoracolumbar spine scoliosis constitutes a disability for VA purposes and that the scoliosis manifested in service.  

In a July 2010 VA medical opinion, the VA examiner stated that the Veteran's idiopathic scoliosis is the type with an increased risk of degenerative changes primarily in the lower lumbar spine and pain associated with such degenerative changes that occur in later decades of life.  The examiner noted that medical literature showed that spinal curves of 45 degrees or greater at the end of growth, as in the Veteran's case, tend to become more clinically significant with increasing age.  The examiner noted that though there was no progression of the spinal curve itself over time in this case, the Veteran's degenerative changes of the thoracolumbar spine are a natural progression of the Veteran's scoliosis.  The July 2010 VA medical opinion has probative value because the examiner based his opinion on review of the Veteran's medical history and lay statements, on medical literature, and he provided rationale to support his opinion.  This medical opinion is also supported by the Veteran's lay statements, such as his statement in the June 1993 Psychological evaluation located in the SSA records, in which the Veteran reported onset of back pain in the 1990s.  This medical opinion is also supported by the medical evidence of record, which shows initial diagnoses of degenerative changes in the early 1990s, such as in a December 1992 VA medical certificate showing a diagnosis of degenerative joint disease.  

Based on the July 2010 VA medical opinion that shows that the Veteran's thoracolumbar spine scoliosis is capable of deterioration, in that it progressed to degenerative changes of the spine causing pain, the Board concludes that the Veteran's thoracolumbar spine scoliosis is a developmental disease for VA purposes and is therefore considered a disease for purposes of determining service connection.  Further, the medical evidence, including the July 2010 VA examination, shows that the thoracolumbar spine scoliosis that was shown in service continued since service and is still present during the appeal period. .   


On review, and given the July 2010 VA medical opinion, the Board finds that the Veteran's current thoracolumbar spine scoliosis manifested in service and is etiologically related to service; therefore, service connection for the same is warranted.  38 C.F.R. § 3.303. 

Further, based on the July 2010 VA medical opinion, the Board finds that the Veteran's degenerative changes of the thoracolumbar spine are proximately due to or the result of the Veteran's thoracolumbar spine scoliosis, and service connection on a secondary basis is warranted for such degenerative changes.  38 C.F.R. § 3.310 (providing that a disability that is secondary to a service-connected disease or injury shall be service-connected; when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (providing that establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability). 


ORDER

Because new and material evidence has been received, the claim of service connection for a thoracolumbar back disability is reopened.

Entitlement to service connection for a thoracolumbar back disability, to include scoliosis and degenerative changes, is granted.   


REMAND

The Veteran was last afforded a VA psychiatric examination in July 2010.  Since that time, the Veteran testified at the March 2016 Board hearing that he has had worsening symptoms since the July 2010 VA examination, including suicide attempts in 2012 and 2013.  See March 2016 Board hearing transcript at p. 15-16.  Thus, the Veteran should be afforded a new VA examination to determine the severity of his service-connected psychiatric disorder.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Also, attempts should be made to obtain identified private treatment records that may provide information relevant to the Veteran's claim for increased compensation for his psychiatric disorder.  In the March 2016 Board hearing, the Veteran testified that he has received treatment from multiple psychiatric facilities, to include from a psychiatric facility in Mamou, Louisiana, to include Rapides General Hospital.  See March 2016 Board hearing transcript at p. 10, 13.  The Veteran also testified that he was treated at Red River Psychiatric Facility.  Id. at p. 10.  The Veteran also testified that he was hospitalized in 2013 at VA, but the Veteran also indicated that he was treated at other facilities in 2013 for the same incident.  Id. at p. 9-10.  Records from these identified private facilities are outstanding and attempts should be made to obtain them, and the AOJ should request information from the Veteran regarding any other relevant private treatment providers.  

Because there was an inferred claim for entitlement to a TDIU, the Veteran should be provided with appropriate notice, and be scheduled for the appropriate VA examination regarding TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that the Veteran has reported and there is evidence of record that indicates that a combination of the Veteran's service-connected psychiatric and thoracolumbar back disabilities preclude his ability to work.  See e.g., March 2016 Board hearing transcript at p. 17-18.  The Board therefore remands the issue of entitlement to a TDIU as intertwined with the AOJ's assignment of an initial rating for the thoracolumbar back disability.   

Further, the claims file includes a copy of a Social Security Administration (SSA) decision dated in November 1993, in which the SSA found that the Veteran's thoracolumbar back disability in part precludes his ability to work.  Because the appellant has reported that his service-connected thoracolumbar back disability at least in part precludes his ability to work in conjunction with his claim for TDIU, records pertaining to the Veteran's claim for SSA benefits are relevant to this issue.  Because records pertaining to the Veteran's claim for SSA benefits are outstanding, attempts should be made to obtain the same.  38 C.F.R. § 3.159(c)(2). 

The Board also notes that there is a April 2015 Report of Contact, in which it is noted that VA was unable to reach the Veteran's identified provider Dr. Michael Enbay and VA could not confirm the doctor or the address of the doctor or his facility.  Thus, VA was unable to obtain records from the same.  Given that the  outstanding private treatment records from Dr. Michael Enbay may provide new information regarding the Veteran's disabilities and reported unemployability due to service-connected disabilities, the AOJ should seek clarification from the Veteran regarding Dr. Michael Enbay's information in order to make attempts to obtain such treatment records.  

In a March 2015 rating decision, the RO determined that new and material evidence was not received to reopen the previously denied claims of entitlement to service connection for tinnitus, bilateral pes planus, a bilateral knee disability, and depressive disorder.  The Veteran, through his authorized representative, submitted a timely notice of disagreement against these determinations in August 2015.  However, because the RO has not yet issued a statement of the case regarding these aforementioned issues in response to the Veteran's notice of disagreement, the Veteran must be issued a statement of the case regarding these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the issues of whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for tinnitus, bilateral pes planus, a bilateral knee disability, and depressive disorder.  The Veteran's representative submitted a timely notice of disagreement in August 2015 against the March 2015 rating decision.  

Inform the Veteran that he must perfect a timely appeal for these issues to be considered by the Board.  If, and only if, the Veteran perfects the appeals, return the case to the Board.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3. Request that the Veteran provide information as to any outstanding treatment records, both VA and non-VA, relevant to his mental health, specifically to include the following:

(a) Records from the psychiatric facility in Mamou, Louisiana, to include Rapides General Hospital.  

(b) Records from the Red River Psychiatric Facility.

(c) Any relevant records from Dr. Michael Enbay.  

(d) Records from any other private treatment provider, to include any records regarding the Veteran's hospitalization in 2013.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file. 

4. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

5. Obtain any outstanding relevant VA treatment records, including records from June 2010 to present. 

6. Afterward, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected psychiatric disorder.  Make the claims file available to the examiner for review of the case.  

(a) The examiner is asked to address the nature, severity, and all symptoms of the Veteran's service-connected psychiatric disorder.  

(b) The examiner is asked to interview the Veteran as to his education, training, and work history.  Assess the functional and occupational impact of the Veteran's service-connected disabilities.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

7. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the issue on appeal, including the matter of TDIU, and furnish the Veteran a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  Note that the matter of TDIU is intertwined with the AOJ's assignment of an initial rating for the thoracolumbar back disability.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


